Name: Commission Regulation (EEC) No 3675/91 of 17 December 1991 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora
 Type: Regulation
 Subject Matter: natural environment;  international trade
 Date Published: nan

 18 . 12. 91 Official Journal of the European Communities No L 349/13 COMMISSION REGULATION (EEC) No 3675/91 of 17 December 1991 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora *5 . In accordance with Article I b (ii) and (iii), of the Convention,, and with Resolutions Conf. 4.24 and Conf. 6.18, the symbol ( # ) followed by a number placed against the name of a species included in Appendix III designates parts or derivates which are specified in relation thereto for the purposes of the Convention as follows : #1 Designates all readily recognizable parts and derivatives, except : (a) seeds, spores and pollen (including pollinia), and (b) tissue cultures and flasked seedling cultures ; #7 Designates all readily recognizable parts and derivatives, except : (a) skulls, and (b) skins with claws attached'. As a consequence of the amendment of point 5 of the interpretation of Appendix III the symbol (# 1 ) has to be placed against the name of the following species THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3262/82 of 3 December 1982 on the implementation in the Community of the Convention en International Trade in Endangered Species of Wild Fauna and Flora ('), as last amended by Commission Regulation (EEC) No 197/90 (2), and in particular Article 4 thereof, Whereas an amendment has been made to Appendix III to the Convention ; whereas Appendix III to Annex A to Regulation (EEC) No 3626/82 should therefore be amended to incorporate this amendment accepted by the Member States Parties to the present Convention ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on International Trade in Endangered Species of Wild Fauna and Flora, HAS ADOPTED THIS REGULATION : Article 1 In Appendix III to Annex A to Regulation (EEC) No 3626/82 the following is inserted : 'FAUNA MAMMALIA CARNIVORA FLORA Gnetaceae Gnetum montanum # 1 Nepal Magnoliaecea Talauma hodgsonii # 1 Nepal Papaveraceae Meconopsis regia # 1 Nepal Podocarpaceae Podocarbus neriifolius # 1 Nepal Tetracentraceae Tetracentron sinense * 1 Nepal' Ursidae Ursus americanus * 7 Canada' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Point 5 of the interpretation of Appendix III has to be amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Carlo RIPA DI MEANA Member of the Commission (') OJ No L 384, 31 . 12. 1982, p. 1 . 0 OJ No L 29, 31 . 1 . 1990, p. 1 .